Citation Nr: 1451639	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, manifested by chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel




INTRODUCTION

The Veteran had active service from June 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009  Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

As discussed below, although the RO adjudicated the claim as entitlement to service connection for chest pain, the Board finds that the issue is properly characterized as whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, manifested as chest pain.

The Board notes that although the Veteran filed a notice of disagreement with several issues, he only completed a substantive appeal in June 2010 on the issue of entitlement to service connection for chest pain.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an October 2014 informal hearing presentation, the Veteran's representative argued that the claim should be considered a reopening of the Veteran's denied service connection claims for a heart murmur, aortic insufficiency, status post aortic replacement and status post open heart surgery.  The Board agrees that the claim is properly characterized as a petition to reopen his claim for entitlement to service connection for a heart disorder, which was most recently denied in a February 2004 Board decision.  The Veteran had previously described chest pain as a symptom of his heart disorder.  See e.g. April 1992 RO hearing.  Additionally, in a June 2010 substantive appeal, the Veteran stated that the chest pains led to aortic insufficiency and a valve (heart) replacement a little more than a year after discharge from service.  Thus, the Board has characterized the claim as noted on the title page.

In April 2008, the Veteran was issued a notice letter advising him on how to substantiate a claim of service connection.  The notice letter did not provide information on the previous denial of his claim or advise him of the reasons for the last final denial.  Consequently, the Veteran must be provided notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate notice requires looking at the bases for the prior final denial, and providing notice that describes the evidence needed to establish the element or elements that were required but insufficient in the prior decision.

Additionally, the Veteran requested that VA obtain copies of his Social Security Administration (SSA) records.  VA attempted to obtain the records.  A September 2008 handwritten response indicates that the folder was in the New Orleans downtown office.  The manager stated that she requested that they send it, but she got no reply.  She stated that "it may have been destroyed."  It is unclear from the letter whether the records were actually destroyed as the SSA response indicates there was no response from the office with the records.  As the records may be relevant to the Veteran's claim, the Board finds that another attempt should be made to obtain them.

The Board also notes that new evidence was added to the claims file since the statement of the case in May 2010, including VA treatment records.  However, a supplemental statement of the case has not been issued.  Thus, on remand, the Agency of Original Jurisdiction (AOJ) should review all of the new evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice required in a claim to reopen in accordance with Kent, to specifically include the reasons and bases for the previous denial (in February 2004) and what evidence would be considered new and material.

2.  Request the Veteran's SSA records.  All steps taken to obtain the records should be documented in the claims file.  If no records are available, the claims file must indicate this fact.

3.  Thereafter, readjudicate the issue on appeal of whether new and material evidence has been received to reopen a claim for a heart disorder, manifested as chest pain, to include the evidence added to the claims file since the May 2010 statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

